 



Exhibit 10(b)
Executive Officers of
The Scotts Miracle-Gro Company
who are parties to form of
Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement for employees
participating in The Scotts Company LLC Amended and Restated
                      Executive/Management Incentive Plan                       

      Name and Principal Position   Date of Employee Confidentiality, with The
Scotts Miracle-Gro Company   Noncompetition, Nonsolicitation Agreement
 
   
Denise S. Stump — Executive Vice President-Global Human Resources
  August 8, 2006
 
   
David C. Evans — Executive Vice President and Chief Financial Officer
  May 20, 2006
 
   
Barry W. Sanders — Executive Vice President-North America
  April 22, 2005
 
   
Vincent C. Brockman — Executive Vice President, General Counsel and Secretary
  April 13, 2005

 